Citation Nr: 0936949	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-10 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether the Veteran's income exceeded the maximum amount 
allowed for the receipt of nonservice-connected pension 
benefits so as to warrant termination of pension effective 
May 1, 2006.

2.  Entitlement to nonservice-connected pension benefits, 
from December 1, 2006.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel





INTRODUCTION

The Veteran served on active duty from September 1970 to 
April 1975.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) from a November 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which terminated nonservice-connected pension 
benefits, effective May 1, 2006.  

The issue of entitlement to nonservice-connected pension 
benefits, from December 1, 2006, is addressed in the REMAND 
portion of the decision below.  


FINDING OF FACT

From May 1, 2006, and prior to December 1, 2006, the 
Veteran's annualized countable annual income for VA pension 
purposes exceeded the maximum annual income limit for receipt 
of payment for nonservice-connected disability pension 
benefits.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension 
benefits were not met from May 1, 2006, and prior to December 
1, 2006.  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 C.F.R. 
§§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law, and not the undisputed 
evidence, is dispositive of the claim, the "duty to notify" 
and "duty to assist" obligations are not implicated.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in the instant claim, the "duty to 
notify" and "duty to assist" obligations not implicated.  

Criteria & Analysis

In a May 2006 rating decision, the Veteran was granted 
entitlement to nonservice-connected pension benefits, 
effective November 30, 2005.  At the time of receipt of his 
December 2005 claim, his reported income was $1526.56 until 
December 30, 2005, and he had no income from that date.  He 
had one minor dependent, who turned 18 on October [redacted], 2007.

The Veteran's appeal arises from a November 2006 RO 
determination that his income exceeds the maximum annual 
disability pension limit.  Basic entitlement to such pension 
exists if, among other things, the Veteran's income is not in 
excess of the maximum annual pension rate (MAPR) specified in 
38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 
3.3(a)(3), 3.23(a), (b), (d)(4).  The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations.  38 
C.F.R. §§ 3.21, 3.23.

In determining annual income, all payments of any kind or 
from any source shall be counted as income during the 12-
month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Recurring 
income, received or anticipated in equal amounts and at 
regular intervals such as weekly, monthly, quarterly and 
which will continue throughout an entire 12-month 
annualization period, will be counted as income during the 
12-month annualization period in which it is received or 
anticipated.  38 C.F.R. § 3.271(a)(1).  Nonrecurring income, 
received or anticipated on a one-time basis during a 12-month 
annualization period, will be counted as income for a full 
12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1),(3).  The amount of any 
nonrecurring countable income received by a beneficiary shall 
be added to the beneficiary's annual rate of income for a 12-
month annualization period commencing on the effective date 
on which the nonrecurring income is countable.  38 C.F.R. § 
3.273(c).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension:  welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.  
Income from Social Security Administration (SSA) disability 
benefits is not specifically excluded under 38 C.F.R. § 
3.272, and therefore is included as countable income.  

As previously stated, certain unreimbursed medical expenses 
(in excess of five percent of the MAPR) may be excluded from 
countable income for the same 12-month annualization period 
to the extent they were paid.  38 C.F.R. § 3.272.  

The Board notes initially that based on statements from the 
Veteran, there does not appear to be any dispute with regard 
to the income amounts as it applies to entitlement to 
nonservice-connected pension benefits.  

In December 2005, the Veteran submitted a claim for 
nonservice-connected pension.  He reported one dependent 
daughter.  He reported that he had been receiving income in 
the amount of $1526.56 from a crime victims assistance 
program; however, such assistance was to expire on December 
30, 2005.  From said date, the Veteran reported no countable 
income.  In a February 2006 statement from the Veteran, he 
reported no countable income.  In a May 2006 rating decision, 
the Veteran was granted nonservice-connected pension 
benefits, and he was notified that effective December 1, 
2005, he would receive $1027.00 monthly benefits, effective 
December 1, 2006, he would receive $1154.00 monthly benefits, 
and effective October [redacted], 2007, he would receive $881.00 
monthly benefits, as his dependent daughter turned 18 on such 
date.  

Subsequent to issuance of the May 2006 decision, in May 2006 
the Veteran submitted a statement indicating that he began 
receiving Social Security Administration (SSA) disability 
benefits on April 26, 2006.  Information received from SSA 
indicated that he received $1048.00 monthly benefits, 
effective April 26, 2006, and he also received a SSA 
retroactive amount of $4759.00 in May 2006.  SSA withheld 
$6441.00 from the SSA retroactive amount, as the Veteran had 
received Supplemental Security Insurance (SSI) benefits from 
SSA.  In a November 2006 decision, the Veteran's nonservice-
connected pension benefits were discontinued effective May 1, 
2006, as his countable annual income exceeded $13855.

Effective December 1, 2005, the MAPR for a veteran with one 
dependent was $13855.  See 38 C.F.R. § 3.23(a)(1); M21-1, 
Part I, Appendix B (amendments to annual pension rates are 
published in the Federal Register).  

In consideration of the Veteran's income from May 1, 2006, 
his monthly Social Security income ($1048.00) and income 
received from the crime victims assistance program ($1526.56 
rounded up to $1527.00), his income was computed to be 
$14103, inconsideration of $12576 (1048 x 12) plus $1527.00.  
Thus, based on the December 30, 2005 rate for a Veteran with 
one dependent, effective May 1, 2006, his income exceeds the 
MAPR.  To date, the Veteran has not submitted any 
documentation in support of any medical expenses.  Thus, 
there are no unreimbursed medical expenses (in excess of five 
percent of the MAPR) to be excluded from countable income for 
each 12-month annualization period to the extent they were 
paid.  Thus, effective May 1, 2006 and prior to December 1, 
2006, the Veteran's nonservice-connected pension benefits 
were properly terminated.

Therefore, from May 1, 2006 and prior to December 1, 2006, 
the Veteran's reported annual income has exceeded the MAPR as 
established by Congress.  While the Board can certainly 
empathize with any financial difficulty the Veteran is 
experiencing, the Veteran is not entitled to payment of VA 
pension benefits because his income exceeds the statutory 
limit.  

Although recognizing the Veteran's honorable wartime service, 
the Board is nonetheless bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c).  In 
this case, the law passed by Congress specifically prohibits 
the payment of VA pension benefits when the Veteran's income 
exceeds certain levels.  The Court has held that where the 
law and not the evidence is dispositive, the claim should be 
denied due to the lack of entitlement under the law.  Because 
the Veteran's income exceeds the statutory limits, he is not 
legally entitled to payment of pension benefits, regardless 
of his honorable service.  Thus, the Veteran's claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board notes that the Veteran's appeal and this decision 
only encompasses the period from May 1, 2006 and prior to 
December 1, 2006, and entitlement to nonservice-connected 
pension benefits from December 1, 2006 is discussed in the 
REMAND below.  


ORDER

From May 1, 2006 and prior to December 1, 2006, the Veteran's 
income exceeds the maximum allowable pension rate, and to 
this extent, the appeal is denied.


REMAND

The Board notes that the RO accepted the Veteran's December 
1, 2006, Notice of Disagreement with the November 2006 
decision to terminate nonservice-connected pension benefits, 
effective May 1, 2006, as a claim of entitlement to 
nonservice-connected pension benefits.  Although such 
December 1, 2006, claim has been referenced by the RO, the 
record does not reflect whether or not this claim has 
actually been adjudicated by the RO, to date.  The Board is 
of the opinion that the claim of entitlement to nonservice-
connected pension benefits from December 1, 2006, is 
intertwined with the termination of benefits, effective May 
1, 2006.  Therefore, the Board will return this matter to the 
RO consider the issue of entitlement to nonservice-connected 
pension benefits from December 1, 2006.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

After undertaking any necessary 
development, the RO/AMC should adjudicate 
the Veteran's claim of entitlement to 
nonservice-connected pension benefits 
from December 1, 2006, if not already 
done.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


